Citation Nr: 0705837	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1955 to October 1958 and from November 1958 to 
January 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2005, to support his claim, the veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

In November 2005 - and again in June 2006, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC) for additional development and consideration of 
the evidence.


FINDING OF FACT

The veteran's bilateral hearing loss was first manifested 
many years after his military service had ended, and the most 
persuasive medical evidence of record indicates his bilateral 
hearing loss is not otherwise related to his military 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for service connection.  This is evident from letters 
sent to him in September 2002, November 2005 and most 
recently in June 2006.  The November 2005 letter, in 
particular, explicitly told him to submit relevant evidence 
in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in September 
2002, prior to the initial rating decision at issue in 
December 2002.  And even assuming for the sake of argument 
that the initial VCAA notice was not fully compliant, this 
since has been cured by the additional notices more recently 
provided in November 2005 and June 2006 - inasmuch as his 
claim was readjudicated in the June 2004 statement of the 
case (SOC) and more recently in the February and October 2006 
supplemental SOCs (SSOCs) based on the additional evidence 
received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As the Board requested when remanding this case in June 
2006, the veteran was provided this Dingess notice in the 
June 2006 letter mentioned.



The duty to assist has been fulfilled to the extent possible.  
In his November 2006 response to the November 2006 SSOC, the 
veteran indicated he had additional information or evidence 
to submit in support of his appeal.  So he asked that VA wait 
the allotted 60 days, before deciding his case, to allow him 
an opportunity to submit this additional evidence.  Although 
the RO (AMC) did as he requested, holding the case in 
abeyance for the allotted 60 days, he never submitted the 
additional evidence to which he had referred.  He also did 
not request an extension to submit this additional evidence, 
and his representative did not submit his statement (VA Form 
646) within the allotted time, either.

As also the result of the Board twice remanding this case, 
the veteran has been afforded a VA examination to obtain a 
medical opinion concerning the cause of his bilateral hearing 
loss, specifically, whether it is attributable to his 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As well, as mentioned, he had the opportunity 
to testify at a hearing before the undersigned Veterans Law 
Judge of the Board.  So his appeal is ready to be considered 
on the merits.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
current disability was incurred in the line of duty in the 
active military service or, if pre-existing service, was 
aggravated thereby.   38U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's VA outpatient treatment records include a June 
2002 audiological consultation report noting he mentioned a 
sudden loss of hearing in his left ear and a gradual loss of 
hearing in both ears, following surgery in 1974 to remove a 
tumor on the left side of his head.  The diagnosis was normal 
sloping to moderately-severe sensorineural hearing loss of 
the right ear and mild sloping hearing loss to severe 
sensorineural hearing loss of the left ear.  Subsequently, in 
July 2002, he presented for a hearing aid fitting.  

An August 2004 VA treatment record reiterated that the 
veteran first noticed hearing loss after his surgery in 1974.  
He reported noise exposure during service due to his military 
occupational specialty (MOS) as a radio teletype operator.  
The diagnosis was mild to moderate high frequency 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  The 
clinical audiologist opined that the veteran's hearing loss 
may be due to noise exposure incurred on active duty, but 
this audiologist could not confirm this since she did not 
have access to the veteran's service medical records.  
Therefore, she concluded that the veteran's loss of hearing 
was probably exacerbated by the surgery performed in 1974.

During his March 2005 hearing, the veteran testified that he 
worked in a noisy environment during service and essentially 
sat in the back of a 21/2 ton truck with 2 tape machines to 
receive transmissions.  He said that he worked approximately 
8 to 12 hours a day and denied the use of any hearing 
protection.  He indicated that after his discharge from 
service he worked as a quality control operator for Dupont 
and was exposed to the noise of machinery, but with the 
benefit of hearing protection.  [Note:  he more recently 
alleged in a November 2006 statement, in response to the 
November 2006 SSOC, that his employment with Dupont as a 
quality control operator did not at all involve exposure to 
loud noise since he worked in the "Denier Room."]

The veteran underwent a VA examination in December 2005, by 
an audiologist.  The audiologist thoroughly reviewed the 
veteran's claims file prior to the evaluation.  The veteran 
again reported a history of long-standing hearing loss, which 
he attributed to his time in the military when he said he 
worked as a Morris code and radio teletype operator for 8 
years.  His civilian occupation included employment with 
Dupont in the area of heavy equipment for over 10 years and 
was likewise positive for noise exposure - although, as 
mentioned, he has since discounted that as a possible factor 
in the development of his hearing loss.  His current 
complaints consisted of difficulty with communication when 
background noise was present, watching television and 
localizing to sound.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
35
65
65
LEFT
45
50
65
75
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 32 percent in the left ear.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear from 2000 to 4000 Hertz, and moderately 
severe sensorineural hearing loss at 500 to 4000 Hertz in the 
left ear.  


The examining audiologist indicated it was more likely than 
not the veteran's hearing loss was due to civilian noise 
exposure, age, and tumor removal [in 1974], all of which are 
not associated with his military service.

The results of the December 2005 VA audiological evaluation 
confirm the veteran has sufficient bilateral hearing loss to 
be considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  So he has established that he has the 
condition claimed.  The determinative issue, then, is whether 
this condition has been attributed by competent medical 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.

Concerning this dispositive issue, the veteran's service 
medical records (SMRs) do not indicate any hearing loss - 
either in the way of subjective complaint or objective 
clinical finding.  His ears were listed as clinically normal 
during his enlistment examination in October 1955.  A March 
1966 report of medical history denied a history of ear 
trouble.  Similar findings were reported in August 1958 and 
November 1964 examinations.  The veteran still believes his 
bilateral hearing loss is from excessive noise exposure 
during service as a radio teletype and Morse code operator.  
He says he had to wear a head phone set when working as a 
Morse code operator, as opposed to any type of hearing 
protection, per se, and he believes this increased his chance 
of developing hearing loss at some point in the future.  
His DD Form 214 shows that his MOS was indeed a radio 
teletype operator, as he alleges, and he is competent to 
report experiencing this type of alleged noise exposure.  But 
he still has to show that exposure caused his hearing loss.  
And, unfortunately, it is in this critical respect that the 
evidence is mostly unfavorable.

It initially deserves pointing out that, while the veteran is 
competent to report he was exposed to loud noise during 
service (in the capacity of his MOS), as a layman he does not 
have the necessary medical training and/or expertise to 
etiologically link his current hearing loss to that noise 
exposure.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Concerning this dispositive issue of whether the current 
hearing loss is related to service, there are competing 
medical opinions for and against the claim - the December 
2005 VA audiologist's conclusions primarily versus the August 
2004 VA audiologist's.  But all things considered, the Board 
finds the unfavorable opinion is more probative.

The December 2005 VA examiner, who concluded unfavorably, was 
the only physician that indicated he had reviewed the 
veteran's SMRs as well as the other relevant evidence in his 
claims file and undertook a comprehensive clinical 
examination of him.  So the opinion had the proper factual 
foundation and was not predicated on unestablished facts or 
mere allegations.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast, the favorable statements from the August 2004 VA 
audiologist did not describe, suggest, or otherwise mention 
review of the veteran's SMRs and the other pertinent 
evidence.  As a matter of fact, that audiologist expressly 
acknowledged that she did not have access to the veteran's 
SMRs and, therefore, could not provide a more definitive 
nexus opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Instead, she merely recounted the history given to her by the 
veteran, personally, as evidenced by her indicating the 
veteran said this and the veteran said that.  So with that as 
the predicate, her resulting opinion did not have an 
objective basis in fact.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records (SMRs), is not competent medical evidence); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).



But of equal or even greater significance, the August 2004 
statements are somewhat speculative.  For example, the 
audiologist indicated in the 2004 statement that the 
veteran's hearing loss "may be" due to noise exposure 
incurred while on active duty.  Generally speaking, 
speculative, vague and inconclusively worded medical nexus 
opinions are insufficient to grant service connection because 
saying a disability may be related to service is just as well 
tantamount to saying it may not be related.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  That said, an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  VA 
adjudicators must look at the context in which the statements 
in question were made.

Here, the December 2005 VA examiner was far more definitive 
in concluding the veteran's bilateral hearing loss is 
unrelated to his military service than was the August 2004 VA 
audiologist in concluding to the contrary.  And, indeed, even 
the August 2004 VA audiologist admitted the 1974 surgery for 
the head tumor "probably" exacerbated any existing hearing 
loss the veteran may have had when he underwent that 
procedure.  This is important to note since that surgery was 
also cited by the December 2005 VA examiner as a more likely 
cause of the veteran's current hearing loss, along with his 
general aging and additional exposure to loud noise in his 
civilian employment at Dupont, although the veteran has at 
times acknowledged noise exposure in that latter capacity 
while at other times denying this.

Consequently, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed bilateral 
hearing loss during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

One final point worth mentioning, the veteran also is not 
entitled to service connection for sensorineural hearing 
loss, in particular, which is a type of organic disease of 
the nervous system, on a presumptive basis because the 
condition was not initially manifested until many years after 
service, well beyond the 
one-year presumptive period.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence 
of sensorineural hearing loss in the decades immediately 
following service.  As a matter of fact, the first evidence 
of bilateral hearing loss is noted in a June 2002 
audiological consultation report, 38 years after the 
veteran's discharge from service.  

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and 
service, the claim for this condition must be denied because 
the preponderance of the evidence is unfavorable, 
in turn meaning there is no reasonable doubt to resolve in 
his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


